Citation Nr: 0814718	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  92-06 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona



THE ISSUES

1.  Entitlement to service connection for claimed joint 
problems.  

2.  Entitlement to an initial higher rating in excess of 10 
percent for the service-connected sinusitis with headaches, 
beginning on October 25, 1999.   

3.  Entitlement to an initial compensable rating for the 
service-connected lumbosacral paraspinous strain, prior to 
October 25, 1999.  

4.  Entitlement to an initial higher rating in excess of 10 
percent for the service-connected lumbosacral paraspinous 
strain, between October 25, 1999 and November 16, 2004.  

5.  Entitlement to an initial higher rating in excess of 20 
percent for the service-connected lumbosacral paraspinous 
strain, beginning on November 16, 2004.  

6.  Entitlement to a higher initial rating in excess of 10 
percent for the service-connected degenerative disc disease 
(DDD) of the cervical spine, prior to November 16, 2004.  

7.  Entitlement to a higher initial rating in excess of 20 
percent for the service-connected DDD of the cervical spine, 
beginning on November 16, 2004.  

8.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had verified active service from August 1988 to 
March 1991 with prior active duty of 28 years and 24 days.   

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 1991 RO rating decision.  

As the claims on appeal involve a request for higher initial 
rating following the grant of service connection, the Board 
has characterized those issues in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing an initial rating claim from a claim for an 
increased rating for disability already service-connected).  

In a November 2003 Supplemental Statement of the Case (SSOC) 
the RO granted the veteran an initial 10 percent disability 
rating for his service-connected lumbosacral paraspinous 
strain, effective on October 25, 1999, and an initial 10 
percent disability rating for his service-connected sinusitis 
with headaches, effective on October 25, 1999.  

In a July 2005 RO rating decision the RO granted the veteran 
a 20 percent disability rating for his service-connected 
lumbosacral paraspinous strain, effective on November 16, 
2004, and a 20 percent disability rating for his service-
connected DDD of the cervical spine, effective on November 
16, 2004.  

The Board notes that inasmuch as higher ratings for the 
service-connected disabilities are available, and inasmuch as 
a claimant is presumed to be seeking maximum available 
benefit for a given disability, the claims for higher 
ratings, as reflected on the title page, remain viable on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

(The Board notes in this regard that the veteran recently 
requested that the claim for an increased rating for the 
service-connected sinusitis with headaches be withdrawn.  
However, to the extent that the action taken hereinbelow is 
favorable to the veteran, the Board will process with 
appellate handling of this matter.)  

(In addition, given the special circumstances of this case, 
the Board will address the now inferred issue of increased 
compensation in the form of a total rating based on 
individual unemployability due to service-connected 
disability.)  

In a subsequent rating action in December 2005, the RO also 
assigned a 60 percent rating for the service-connected 
arteriosclerotic heart disease.  

In November 1992, May 1997, May 2004, and December 2005 the 
Board remanded the issues on appeal to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development.  

In recently received private medical evidence, the veteran 
was noted to have undergone surgery for lumbar spine 
degenerative disc disease in March 2005.  The veteran has 
also present recent assertions that he is precluded from 
working as the result of his heart disease, bladder cancer 
and back problems.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran is not shown to have identified or otherwise 
manifested any joint disorder other than the already service 
connected for osteoarthritis of the left hand, osteoarthritis 
of the right hand, left knee arthritis, right elbow 
epicondylitis, and left elbow epicondylitis.  

3.  Beginning in November 2004, the service-connected 
sinusitis with headaches  is shown to have been productive of 
a disability picture that more nearly approximates one 
manifested by three or more incapacitating episodes per year 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment or more than six non-incapacitating episodes per 
year characterized by headaches, pain, and purulent discharge 
or crusting.  

4.  Beginning in April 1991, the service-connected 
lumbosacral paraspinous strain is not shown to have been 
productive of any limitation of motion or characteristic pain 
on motion of the low back.  

5.  From October 25, 1999 to November 16, 2004, the service-
connected lumbosacral paraspinous strain is not shown to have 
been productive of disability picture reflective of more than 
slight limitation of motion or muscle spasm or forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not more than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

6.  Beginning on November 16, 2004, the service-connected 
lumbosacral paraspinous strain is not shown to been 
productive of a disability picture reflective of forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  

7.  Beginning in October 1999, the service-connected DDD of 
the cervical spine is shown to have been productive of a 
disability picture that more nearly approximated that of 
moderate limitation of motion or functional loss to pain.  

8.  The service-connected DDD of the cervical spine currently 
is not shown to cause limitation of forward flexion of the 
cervical spine to 15 degrees or less, or favorable ankylosis 
of the entire cervical spine.  

9.  The veteran currently is shown to be prevented from 
performing substantially gainful employment consistent with 
his educational and work background due to his multiple 
service-connected disabilities.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have a joint disability other 
than that already service-connected due to disease or injury 
that was incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2007).  

2.  The criteria for the assignment of an increased rating of 
30 percent for the service-connected sinusitis with headaches 
are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp 2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, 4.97 including Diagnostic Code 6510 (2007).  

3.  The criteria for the assignment of an initial compensable 
rating for the service-connected lumbosacral paraspinous 
strain, prior to October 25, 1999, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp 2007); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a including 
Diagnostic Codes 5293, 5295 (2007).  

4.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected lumbosacral paraspinous 
strain, beginning on October 25, 1999 to November 16, 2004, 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp 2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a including Diagnostic Codes 5237, 5243, 5293, 5295 
(2007).  

5.  The criteria for the assignment of a rating in excess of 
20 percent for the service-connected lumbosacral paraspinous 
strain, on and after November 16, 2004, are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp 2007); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a including 
Diagnostic Codes 5237 (2007).  

6.  The criteria for the assignment of an increased initial 
rating of 20 percent for the service-connected DDD of the 
cervical spine, beginning in October 1999, are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp 2007); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a including 
Diagnostic Codes 5243, 5290 (2007).  

7.  The criteria for the assignment of a rating in excess of 
20 percent for the service-connected DDD of the cervical 
spine on and after November 16, 2004, are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp 2007); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a including 
Diagnostic Codes 5243 (2007).  

8.  The criteria for the assignment of a total rating based 
on individual unemployability due to the veteran's service-
connected disabilities are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp 2007); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.16, 4.40, 4.45 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In December 2002, after the rating decision on appeal, the RO 
sent the veteran a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  

In May 2004, after the rating decision on appeal, the RO sent 
the veteran a letter advising him that in order to support a 
claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse; the veteran had an opportunity to respond prior 
to the issuance of the July 2005 SSOC.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims for service connection and higher initial 
ratings and has been afforded ample opportunity to submit 
such information and evidence.  

The Board also finds that the December 2002 letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

A May 2004 letter, a September 2004 letter, and a September 
2007 letter advised the veteran that VA is responsible for 
getting relevant records from any Federal Agency including 
medical records from the military, VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.  

The letters also advised the veteran that VA must make 
reasonable efforts to help the veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained hereinabove, the first three content-of-notice 
requirements have been met in this appeal.  

The Board notes that the record does not show that the 
veteran was advised of the fourth content-of-notice 
requirement under Pelegrini (request that the claimant 
provide any evidence in his possession that pertains to the 
claim).  

However, even though the veteran was not expressly advised to 
"give us all you've got" the Board finds that this 
requirement has been constructively satisfied.  

As noted, the veteran has been advised of the evidence 
required to support his claims and of the evidence of record.  
The Board finds that he has accordingly been constructively 
invited to give VA all the relevant evidence in his 
possession not already of record at VA.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded ample opportunity to submit such 
information and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the October 1991 Statement of 
the Case (SOC), which suffices for Dingess.  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the December 2002 letter 
advised the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
the RO advised the veteran of these elements in September 
2007.  There is accordingly no possibility of prejudice under 
the notice requirements of Dingess as regards a claim for 
increased rating.  

With regard to the increased evaluation claims included in 
this decision, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that: (1) VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board finds that the December 2002, May 
2004, September 2004, and September 2007 VCAA letters were in 
substantial compliance with the first and fourth requirements 
of Vazquez-Flores to the extent that the veteran was notified 
that he needed to submit evidence of worsening that could 
include specific medical evidence, as well as lay evidence 
from other individuals.  

The Board is aware that the December 2002, May 2004, 
September 2004, and September 2007 VCAA letters did not 
provide the type of notification set forth in the second and 
third requirements of Vazquez-Flores.  

However, the veteran's VA examinations involved studies that 
paralleled the relevant diagnostic criteria.  These studies, 
as well as the veteran's access to his VA examination reports 
reflect that a reasonable person could have been expected to 
understand in this case what was needed to substantiate the 
claim.  

Moreover, as the veteran discussed his service-connected 
disability in terms of relevant symptomatology in his 
statements, and as he described the functional effects of his 
disabilities on his everyday life in support of his claims 
during his examinations, the Board is satisfied that he had 
actual knowledge of what was necessary to substantiate the 
claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007) (actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what is necessary to substantiate 
a claim).  

Finally, the Board notes that the initial notification of the 
applicable rating criteria in the various SOCs and SSOCs 
representing VA action that served to render any pre-
adjudicatory notice error non-prejudicial.  Vazquez-Flores, 
slip op. at 9.  

For all of these reasons, the Board finds that any notice 
errors with regard to the second and third requirements of 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication."  
Sanders v. Nicholson, 487 F.3d at 889.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims on 
appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran was afforded VA examinations in April 1991, 
August 1993, January 1995, October 1999, May 2003, November 
2004, and September 2007.  

Finally, the veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims for service 
connection and higher initial ratings.  


II. Analysis

I. Service Connection for Claimed Joint Disease

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The Board asked, in November 1992, May 1997, May 2004, and 
December 2005, that the veteran clarify which joints he 
claimed should be service connected and the nature of the 
disability affecting each.  However, the veteran has not 
responded or otherwise clarified the nature of his claim.  

The veteran is already service connected for osteoarthritis 
of the left hand, osteoarthritis of the right hand, left knee 
arthritis, right elbow epicondylitis, and left elbow 
epicondylitis.  

The Board notes that under 38 U.S.C.A. § 5107 except 
otherwise as provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  

Without further clarification of which joints that the 
veteran claims are due to service the Board can not grant 
service connection.  In addition, the Board notes that the 
duty to assist is not a one-way street.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).  

At the September 2007 VA joint examination ,the examiner did 
not opine if any current condition was related to service.  
The Board notes that a remand by the Board confers upon the 
claimant, as a matter of law, the right to compliance with 
the remand order.   Stegall v. West, 11 Vet. App. 268 (1998).  

Where the remand orders of the Board were not complied with, 
the Board itself errs in failing to insure compliance; in 
such situations the Board must remand back to RO for further 
development.  

However, in this case, the Board finds that its request 
basically was met because the RO was only directed to contact 
the veteran to clarify which joints he claimed should be 
service connected, the nature of each development, and then 
conduct all appropriate development; therefore, without more 
from the veteran, no opinion was requested or required as 
further development of the specified claim was warranted.  

Given these facts, the Board finds that service connection 
for claimed joint disorders must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


II. Disability Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2006).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decisions is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 


A. Service-connected Sinusitis with Headaches

Under 38 C.F.R. § 4.97, Diagnostic Code 6510 (pansinusitis), 
is to be rated under the General Rating Formula for 
Sinusitis.  The General Rating Formula for Sinusitis provides 
a noncompensable (no percent) rating for sinusitis that is 
detected by X-ray only.  

A 10 percent rating is assigned for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  

A 30 percent rating is assigned for three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  

A 50 percent rating is assigned following radical surgery 
with chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  A Note to the General Rating Formula for 
Sinusitis provides that an incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.  

At the October 1999 VA examination, the veteran described 
consistent symptoms of nasal obstruction, morning facial pain 
or headaches, which went away after awhile, and more severe 
headaches about twice a month that lasted for a few days at a 
time, and sinusitis infectious episodes, characterized by 
more severe episodes headaches and production of green nasal 
discharge or post nasal drip.  He used an over the counter 
nose spray every day.  The examiner diagnosed the veteran 
with chronic rhinitis with intermittent episodes of 
sinusitis.  

At the November 2004 VA examination, the veteran reported 
having nasal blockages with purulent drainage, congestion, 
pressure around the cheeks and forehead four times a year.  

The veteran used a decongestant for treatment and once a year 
had antibiotic therapy.  It was noted that he had purulent 
rhinitis and sinusitis 3 to 4 a year.  The examiner stated 
that the veteran had 20 to 30 percent mild obstruction, with 
dryness.  

At the September 2007 VA examination, it was noted the 
veteran's sinus issues were intermittent with remissions.  
There was no medical history of hospitalization, surgery, 
trauma, neoplasm, nasal allergy or osteomyelitis.  There was 
a history of sinusitis; however, the diagnosis was not made 
by x-ray studies or a history of incapacitating or non-
incapacitating episodes.  

There were no current rhinitis symptoms or sinus symptoms, 
nor did he have trouble breathing.  The examiner stated that 
the paranasal sinuses were normal; there were no air fluid 
levels, areas of opacification, or evidence of bony 
destruction.  

The examiner also noted that the veteran's headaches became 
progressively worse since onset and that for treatment he 
took over the counter Tylenol three times a week.  


Since November 2004

The June 1991 RO rating decision assigned a noncompensable 
rating for the service-connected sinusitis with headaches, 
effective on April 1, 1991, the date of the claim.  

The November 2003 SSOC assigned a 10 percent rating for his 
service-connected sinusitis with headaches, effective on 
October 26, 1999, the date of the VA examination showing an 
increase in disability.  

Based on a careful review of the November 2004 and September 
2007 VA examination findings, the Board finds that the 
service-connected sinusitis with headaches is shown to have 
more closely resembled the criteria for a 30 percent for this 
period.  

Beginning with the November 2004 examination, service-
connected disability picture is found to equate with one 
manifested by three or more incapacitating episodes per year 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment or more than six non-incapacitating episodes per 
year characterized by headaches, pain, and purulent discharge 
or crusting.  

For all the foregoing reasons, the Board finds that an 
increased rating of 30 percent, but not higher for the 
service-connected sinusitis with headaches is currently 
warranted.  


B. Service-connected Lumbosacral Paraspinous Strain

The veteran asserts that his service-connected lumbosacral 
paraspinous strain warrants a compensable rating prior to 
October 25, 1999, a rating in excess of 10 percent from 
October 25, 1999 to November 16, 2004, and a rating in excess 
of 20 percent beginning on November 16, 2004.  

During the pendency of this appeal, the criteria for 
evaluating disorders of the spine have been substantially 
revised.  The first set was established through September 22, 
2002 and then revised beginning on September 23, 2002; the 
newest version became effective on September 26, 2003.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  

VA General Counsel found that the amended version shall apply 
only to periods from and after the effective date of the 
amendment.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  

The prior version shall apply to periods preceding the 
amendment but may also apply after the effective date of the 
amendment.  VAOGCPREC 3-2000 (Apr. 10, 2000) (see also 38 
U.S.C.A. § 5110(g) (a liberalizing law shall not be earlier 
than the effective date thereof)).  See 38 C.F.R. § 3.114 and 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The Board 
notes that, since the veteran's claim was filed in September 
1999, it must be evaluated under different versions of the 
criteria.  

Most recently, the diagnostic criteria for evaluating spine 
disorders have recently been revised, effective on September 
26, 2003.  68 Fed. Reg. 51454-51458 (August 27, 2003).  

Under the prior criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003), a 10 percent evaluation was assigned for 
slight limitation of motion of the lumbar spine.  A 20 
percent evaluation was warranted for moderate limitation of 
motion, while a 40 percent evaluation contemplated severe 
limitation of motion.  

Under the prior criteria of Diagnostic Code 5295, addressing 
lumbosacral strain, a noncompensable rating was warranted for 
lumbosacral strain with slight subjective symptoms only.  A 
10 percent disability rating was warranted for lumbosacral 
strain with characteristic pain on motion.  A 20 percent 
evaluation was warranted for muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in the 
standing position.  

A 40 percent evaluation was in order for severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

Under the recent revisions (Diagnostic Codes 5235-5242), a 10 
percent evaluation is in order for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; muscle spasm, guarding, or localized 
tenderness not resulting in an abnormal gait or abnormal 
spinal contour; or a vertebral body fracture with loss of 50 
percent or more of the height.  

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 40 percent evaluation is in order for forward flexion of 
the thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine, while a 100 percent evaluation 
contemplates unfavorable ankylosis of the entire spine.  

Under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  
38 C.F.R. § 4.71a (Plate V) indicates that normal range of 
motion of the thoracolumbar spine encompasses flexion to 90 
degrees and extension, bilateral lateral flexion, and 
bilateral rotation to 30 degrees.  The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  

The Board notes that the terms "mild," "moderate" and 
"severe" are not defined in the rating schedule; rather 
than applying a mechanical formula, VA must evaluate all the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  

The Board notes that VA must consider the effect of pain and 
weakness when rating a service-connected disability on the 
basis of limitation of range of motion.  DeLuca, 8 Vet. App. 
202 (1995).  Functional loss due to pain or weakness must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  See 38 C.F.R. § 4.40.  

At the May 1991 VA examination, the veteran reported having 
to be very careful when he moved and moving gingerly; 
however, he had basically a normal range of motion and 
minimal difficulty when he moved from a sitting to lying and 
lying to sitting positions.  The deep tendon reflexes were 
present; no sensory loss was noted, and the straight leg 
raising test was negative.  

The VA examiner at the August 1993 examination found that 
there was low back/mid thoracic pain with no radiculopathy.  

The January 1995 VA examination reported that the veteran had 
early degenerative arthritis of his lumbar spine.  

In October 1999, the veteran stated at his VA examination 
that, when he coughed and sneezed, it aggravated his lower 
back.  He reported having fatigue and weakness when he 
lifted; there was no radiation, extremity pain or 
paraesthesias.  

On examination, the veteran's gait was normal; there was 
slight discomfort on midline percussion of the lower lumbar 
spine.  There was slight tenderness to palpation of the lower 
thoracic plus lumbar musculature.  There were no muscle 
spasms.  His range of motion for flexion was to 90 degrees, 
extension was to 25 degrees, side bending was to 20 degrees, 
and there were no complaints of pain.  

The examiner rated the veteran's functional impairment as 
mild but could not state it in terms of degrees of additional 
loss, due to the objective nature of the factors.  

At the May 2003 VA examination, his back was noted to hurt 
every day with pain increased when he sneezed and coughed.  
He also had pain in right or left buttocks and a daily ache 
from the back of the left thigh to the knee.  There was no 
numbness, tingling or flare-ups.  

The veteran's gait was normal; there was some tenderness to 
palpation of the right and left paralumbar muscles, very 
slight tenderness to the right and left mid buttock, some 
tenderness left greater than right posterior superior iliac 
spine area.  He did not have muscle spasms, but there was 
some complaint of pain in the midline percussion lumbar 
spine.  His patellar reflexes were 2/4, and his Achilles were 
1-2/4 bilaterally. 

The veteran's range of motion for flexion was 90-95 degrees, 
extension was 20 degrees, bilateral side bending was 20 
degrees, and there were complaints of pain at terminal 
degrees.  The examiner stated that functional impairment was 
rated as mild plus with loss in degrees for extension of 5 to 
10 degrees and side bending of 5 to 10 degrees, each way.  

The veteran had a VA examination in November 2004, and an MRI 
study in September 2004 that identified facet and ligament 
flavum hypertrophy, a small left synovial cyst that produced 
severe canal stenosis at L3-4.  There were mild degenerative 
changes that produced mild left L4-5 neural foraminal 
narrowing.  There were no acute disk protrusions.  

On examination, the veteran could not stand straight, had 
slight lumbar curves, and was slightly bent forward.  His 
range of motion for lumbar flexion was 50 degrees, extension 
was to 10 degrees, deviation right and left was 30 degrees, 
and rotation was 130 degrees.  

The veteran had pain at the extremes of motion and was quite 
tender at the lumbosacral area and both buttocks.  No lumbar 
spasms were noted.  He had physiological reflexes of both 
lower extremities, normal strength and sensation, and 
bilateral straight leg raising was 65 degrees.  On the left 
side, he had radiation of pain down the posterior left thigh.  

The examiner diagnosed degenerative arthritis and disk 
disease of the lumbar spine with probable spinal stenosis 
with radiculopathy.  The function of the lower back was 
moderately limited with pain, more so than can be appreciated 
with the limited motion and he was able to carry throughout 
the activities of daily living but was restricted from any 
activity where he bended, twisted, lifted, or walked or stood 
for prolonged periods.  

At the September 2007 VA examination, the veteran reported 
that his lumbar spine had become progressively worse since 
onset.  His spine was fused at L3 and L4 in 2005.  He 
reported having stiffness and pain that was sharp alternating 
with fullness and it was moderate in severity of pain and 
constant pain.  He used a cane and was unable to walk more 
then a few yards.   The veteran's thoracolumbar spine was not 
ankylosed.  

For flexion, the active range of motion was from 0 degrees to 
60 degrees, pain began at 60 degrees and ended at 55 degrees, 
and his passive range of motion was from 0 degrees to 70 
degrees, pain began at 60 degrees and ended at 55 degrees.  
For extension, the active and passive range of motion was 
from 0 degrees to 30 degrees.  For lateral flexion on his 
left side, his active range of motion was from 0 degrees to 
20 degrees; pain began at 15 degrees and ended at 10 degrees.  

The passive range of motion was from 0 degrees to 30 degrees; 
pain began at 15 degrees and ended at 10 degrees.  For 
lateral flexion on the right side, his active and passive 
range of motion was from 0 degrees to 30 degrees.  For 
lateral rotation, his range of motion was from 0 degrees to 
30 degrees, pain began at 25 degrees and ended at 20 degrees, 
and passive range of motion was from 0 degrees to 30 degrees, 
pain began at 25 degrees and ended at 20 degrees.   

In addition, his resisted isometric movements were normal; 
there was pain on active motion, passive motion, and 
repetitive use.  

His lumbar spine imaging series revealed surgical fusion at 
L3 and L4 with multiple screws in place and no evidence of 
compression fractures or spondylolisthesis.  The pedicles and 
sacroiliac joints were intact.  He was diagnosed with early 
degenerative osteoarthritis without compression fractures.  


Prior to October 25, 1999

The June 1991 RO rating decision assigned a noncompensable 
rating effective on April 1, 1991.  

After carefully reviewing of the May 1991, August 1993 and 
January 1995 VA examination findings in light of the 
applicable rating criteria, the Board finds that the service-
connected lumbosacaral paraspinous strain does not meet the 
criteria for a higher 10 percent disability rating, since 
there is no medical evidence of lumbosacral strain with 
characteristic pain on motion.  In addition, there was not 
diagnosis of intervertebral disc syndrome.  

The service-connected lumbosacral paraspinous strain was not 
shown to have additional limitation of function due to 
fatigue, weakness, pain, or lack of endurance.  

For this period of the appeal, the claim for a compensable 
rating for the service-connected lumbosacral paraspinous 
strain must be denied.  


Between October 25, 1999 and November 16, 2004 

The RO assigned a 10 percent rating for his service-connected 
lumbosacral paraspinous strain beginning on October 25, 1999.  

In comparing the October 1999 and May 2003 VA examinations to 
the applicable rating criteria, the service-connected 
lumbosacral paraspinous strain is not shown to warrant a 
rating higher than the currently assigned 10 percent for the 
period of this appeal.  

Under the old criteria, the service-connected disability 
picture did not warrant a higher rating since the veteran did 
not manifest findings of moderate limitation of motion or 
muscle spasm on extreme forward bending and loss of lateral 
spine motion, unilateral, in the standing position.  The 
veteran was not diagnosed with intervetebral disc syndrome.  

Under the revised criteria, the veteran does not warrant 
higher than a 10 percent rating because he is not shown to 
experience incapacitating episodes for at least two weeks but 
less than four weeks in a twelve month period.  

Under the newer criteria, the service-connected thorcolumbar 
disability is not shown to be productive of a limitation of 
forward flexion of the thoracolumbar spine greater then 30 
degrees but not greater than 60 degrees.  

The Board notes that VA must consider the effect of pain and 
weakness when rating a service-connected disability on the 
basis of limitation of range of motion.  DeLuca, supra.  
Functional loss due to pain or weakness must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  See 38 C.F.R. § 4.40.  

The service-connected lumbosacral paraspinous strain had some 
weakness; however, the medical evidence does not show 
additional limitation of function due to fatigue, weakness, 
pain, or lack of endurance is not shown.  The currently 
assigned 10 percent rating already contemplates the pain on 
limitation of motion and does not warrant an additional 
rating under DeLuca.   

For this period of the appeal, without showing of 
intervertebral disc disease, a rating in excess of 10 percent 
for the service-connected lumbosacral paraspinous strain must 
be denied.  


Since November 16, 2004

The RO assigned a 20 percent rating for the service-connected 
lumbosacral paraspinous strain, effective on November 16, 
2004.  

In comparing the November 2004 and September 2007 VA medical 
examination findings to the latest version of the rating 
criteria, the service-connected thoracolumbar spine 
disability does not warrant a rating higher than the 
currently assigned 20 percent for this period of this appeal.  

Under the newer criteria, the service-connected low back 
disability is not shown to limit or restrict forward flexion 
of the thoracolumbar spine to 30 degrees or less.  

The service-connected lumbosacral paraspinous strain produced 
some weakness, but additional limitation of function due to 
fatigue, pain, or lack of endurance to warrant a higher 
rating is not demonstrated.  The currently assigned 20 
percent rating already contemplates the pain on limitation of 
motion and does not warrant an additional rating under 
DeLuca.   

Considering the medical evidence of record for this period of 
the appeal, without addressing the current extent of any 
related degenerative disc disease, an increased rating higher 
than 20 percent for the service-connected lumbosacral 
paraspinous strain must be denied.  


C. Service-connected DDD of the Cervical spine

As noted, the criteria for evaluating spine disorders, 
including those involving the cervical area, have been 
substantially revised.  

For the period through September 22, 2002, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002), a 10 percent evaluation 
was warranted for mild intervertebral disc syndrome.  

A 20 percent evaluation was in order for moderate 
intervertebral disc syndrome, with recurring attacks.  

A 40 percent evaluation contemplated severe intervertebral 
disc syndrome, characterized by recurrent attacks with 
intermittent relief.  

A 60 percent evaluation was warranted for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy which characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  

For the period beginning on September 23, 2002, under 
38 C.F.R. § 4.71a, Diagnostic Code 5243, a 10 percent 
evaluation is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past twelve 
months.  

A 20 percent evaluation contemplates intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past twelve months.  

A 40 percent evaluation is assigned in cases of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months.  

A 60 percent evaluation contemplates incapacitating episodes 
having a total duration of at least six weeks during the past 
twelve months.  Associated objective neurological 
abnormalities (e.g., bladder and bowel impairment) are to be 
evaluated separately.  

Moreover, the remaining diagnostic criteria for evaluating 
spine disability have recently been revised, effective on 
September 26, 2003.  

Under the prior criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (2003), addressing limitation of motion of the 
cervical spine, a 10 percent evaluation was assigned in cases 
of slight limitation of motion.  A 20 percent evaluation was 
in order for moderate limitation of motion, while a 30 
percent evaluation was warranted for severe limitation of 
motion.  

Under the recent revisions (Diagnostic Codes 5235-5242), a 10 
percent evaluation is in order for forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
muscle spasm, guarding, or localized tenderness not resulting 
in an abnormal gait or abnormal spinal contour; or a 
vertebral body fracture with loss of 50 percent or more of 
height.  

A 20 percent evaluation is warranted for forward flexion of 
the cervical spine greater than 15 degrees but not greater 
than 30 degrees; a combined range of motion of the cervical 
spine not greater than 170 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

A 30 percent evaluation is assigned in cases of forward 
flexion of the cervical spine of 15 degrees or less, or 
favorable ankylosis of the entire cervical spine.  A 40 
percent evaluation is in order for unfavorable ankylosis of 
the entire cervical spine.  A 100 percent evaluation 
contemplates unfavorable ankylosis of the entire spine.

The Board notes that the terms "mild," "moderate" and 
"severe" are not defined in the rating schedule; rather 
than applying a mechanical formula, VA must evaluate all the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  

The Board notes that VA must consider the effect of pain and 
weakness when rating a service-connected disability on the 
basis of limitation of range of motion.  DeLuca, 8 Vet. App. 
202 (1995).  Functional loss due to pain or weakness must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  See 38 C.F.R. § 4.40.  

At the veteran's May 1991 VA examination he stated when he 
turned his head in certain directions it caused pain; 
however, his range of motion was normal and only when he 
looked up or rotated did the pain occur.  The deep tendon 
reflexes in the upper extremities were normal, and there was 
no objective sensory loss. 

The August 1993 VA examiner found that the veteran had full 
range of motion with a moderate degree of pain.  A January 
1995 VA examination found that the veteran had early 
degenerative arthritis of his cervical spine.  

At the October 1999 VA examination, the veteran reported that 
his neck hurt almost all the time.  There was no radiation of 
the pain or nerve loss.  His motion was limited by pain with 
flexion to 35 degrees, extension to 60 degrees, right lateral 
rotation to 45 to 50 degrees, left lateral rotation to 35 
degrees, right lateral flexion to 30 degrees, and left 
lateral flexion was to 35 degrees with some complaint of 
discomfort at the terminal degrees.  

His functional impairment was rated between mild and moderate 
but could not be stated in terms of additional loss in 
degrees since he stopped at the point of discomfort and other 
subjective factors were involved.  

In May 2003, a VA examination noted daily pain and restricted 
motion.  There was no upper extremity pain radiation; the 
pain went from the top of the neck into the bottom of the 
head region posteriorly and the base of the neck.  Every few 
months the pain became worse to where he did not want to move 
his neck.  His motion was lost by 20 percent; if needed, he 
could force it.  There was no upper extremity numbness or 
tingling.  

On examination, there was no tenderness to palpation or 
muscle spasms.  His range of motion was that of flexion to 50 
degrees, extension to 40 degrees, right lateral rotation to 
40 degrees, left lateral rotation to 45 degrees, right 
lateral flexion to 20 degrees, left lateral flexion to 25 
degrees, and there were some complaints of pain at the 
terminal degrees. 

The VA examiner stated that, with flare-ups, there was likely 
to be some additional range of motion loss that it was quite 
subjective and could not be stated or estimated in terms of 
degrees of additional range of motion.  He did opine that the 
functional impairment of the cervical spine was rated as 
close to moderate, with loss in degrees motion for flexion of 
10 degrees, extension of 5 degrees, right lateral rotation of 
20 degrees, left lateral rotation of 15 degrees, right 
lateral flexion of 20 degrees, and left lateral flexion of 15 
degrees.  

At the November 2004 VA examination, the veteran reported 
constant pain in his neck that was aggravated by any turning 
or with extension.  The pain radiated to both sides at the 
base of his neck.  The head compression test was positive for 
pain over the right side of the C7 spinous processes, and he 
was quite tender there.  His neck range of motion was noted 
to be painful with an extension of 10 degrees, flexion of 30 
degrees, deviation to 20 degrees each way, and rotation to 50 
degrees  each way.  

The VA examiner diagnosed degenerative arthritis and disk 
disease of the cervical spine with no radiculopathy.  His 
neck symptomatology was adequately explained with the limited 
motion in the neck with the ability to carry throughout the 
activities of daily living but restricted of any activity 
where he bent, twisted, lifted or stood and walked for 
prolonged periods.  

The September 2007 VA examination reported that the spine had 
been fused at L3 and L4 in 2005.  The examiner stated that 
the veteran's cervical spine was not ankylosed.  His range of 
motion for flexion, extension and lateral flexion was from 0 
to 45 degrees, actively and passively.  His lateral rotation 
was from 0 degrees to 80 degrees for active and passive 
motion.  His resisted isometric movement was normal, and 
there was no pain on active motion, passive motion, 
repetitive use, or additional loss of motion after repetitive 
use.  

The imaging reports revealed spondylosis of the cervical 
spine most marked at levels C6 and C7 manifested by 
osteophytes and decreasing the interspace.  There were no 
compression fractures or evidence of subluxation.   


Prior to November 16, 2004

The RO assigned an initial 10 percent rating for the service-
connected cervical spine, effective on April 1, 1991.  

In comparing the May 1991, August 1993, January 1995, and 
October 1999 VA examination findings to the applicable rating 
criteria, the Board finds that the service-connected cervical 
spine disability is initially shown to have more closely 
approximated the rating criteria for 20 percent under the 
older version in October 1999.  Prior to that time, no more 
slight functional loss due to pain was noted.  

The October 1999 VA examination opined for the first time 
that the functional loss of the cervical spine was 
approaching that of a moderate degree.  However, the Board 
finds that the service-connected cervical spine disability 
picture does not show severe limitation of motion or forward 
flexion of the cervical spine of 15 degrees or less, or 
favorable ankylosis of the entire cervical spine.  

The service-connected cervical spine disability did not shown 
any additional limitation of function due to fatigue, 
weakness, pain, or lack of endurance.  The currently assigned 
20 percent rating already contemplates any pain on limitation 
of motion and does not warrant an additional rating under 
DeLuca.   

Given these facts, the service-connected cervical spine 
disability picture warrants a 20 percent rating, but not 
higher beginning in October 1999.  


Since November 16, 2004

The RO assigned an initial 20 percent disability rating for 
his service-connected cervical spine, effective on November 
16, 2004. 

In comparing the November 2004 and September 2007 VA 
examination finding  to the applicable newer version of the 
rating criteria, the service-connected cervical spine is not 
shown to warrant a rating higher than the currently assigned 
20 percent for the period of the appeal after November 2004.  

Under the newer criteria, his service-connected cervical 
spine disability picture is not shown to be productive of 
forward flexion of the cervical spine limited to less than 15 
degrees or to equate with that of favorable ankylosis of the 
cervical spine. 

The service-connected cervical spine did not have additional 
limitation of function due to fatigue, weakness, pain, or 
lack of endurance.  The currently assigned 20 percent rating 
already contemplates any pain on limitation of motion and 
does not warrant an additional rating under DeLuca.  

In addition, the Board finds no current basis in the 
evidentiary record for the assignment of a rating higher than 
20 percent under the criteria for intervertebral disc 
syndrome in this case.  Considering the medical evidence of 
record for the period of the appeal, an increased rating 
higher than 20 percent for the service-connected cervical 
spine must be denied.  


D.  Total compensation rating based on individual 
unemployability.  

In light of the veteran's recently received assertions that 
he is precluded from working due as at least in part to his 
service-connected heart disease (now rated as 60 percent 
disabling) and the cervical spine and low back disability 
(each rated as 20 percent disabling) and most current medical 
evidence as presented by his private treating physician, the 
Board finds that the overall service-connected disability 
picture is shown to clearly prevent the veteran from working 
at substantially gainful employment given his educational and 
occupational background.  

Accordingly, given the particular circumstances in this 
appeal, the Board finds that  a total compensation rating 
based on individual unemployment is assignable.  



ORDER

Service connection for claimed joint problems is denied. 

An increased rating of 30 percent for the service-connected 
sinusitis with headaches is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  

An initial compensable rating for the service-connected 
lumbosacral paraspinous strain, prior to October 25, 1999, is 
denied.  

An increased rating in excess of 10 percent for the service-
connected lumbosacral paraspinous strain, beginning on 
October 25, 1999 to November 16, 2004, is denied.  

An increased rating in excess of 20 percent for the service-
connected lumbosacral paraspinous strain, on and after 
November 16, 2004, is denied.  

An increased rating of 20 percent for the service-connected 
DDD of the cervical spine, effective beginning in October 
1999, is granted, subject to the regulations controlling the 
award of VA monetary benefits.  

An increased rating in excess of 20 percent for the service-
connected DDD of the cervical spine is denied.  

A total rating based on individual unemployability due to 
service-connected disability is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


